   

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

by and between

 

AQUA METALS, INC.

 

and

 

Interstate Emerging Investments, LLC

 

dated as of

 

May 18, 2016

 



 

 

 

TABLE OF CONTENTS

 

Article I Definitions 1     Article II Purchase and Sale 7       Section 2.01
Purchase and Sale 7       Section 2.02 Transactions Effected at the Closing 8  
    Section 2.03 Closing 8       Section 2.04 Use of Proceeds 8       Article
III Representations and Warranties of the Company 8       Section 3.01
Organization, Qualification and Authority of the Company 9       Section 3.02
Capitalization 9       Section 3.03 Subsidiaries 10       Section 3.04 SEC
Documents 11       Section 3.05 No Defaults; Violations 11       Section 3.06
Consents 11       Section 3.07 No Conflicts, etc. 12       Section 3.08
Disclosure Controls 12       Section 3.09 Accounting Controls 12       Section
3.10 Financial Statements 13       Section 3.11 Independent Accountants 13      
Section 3.12 Undisclosed Liabilities 13       Section 3.13 Absence of Certain
Changes, Events and Conditions 14       Section 3.14 Disclosure of Agreements 15
      Section 3.15 Title to Assets; Real Property 16       Section 3.16
Intellectual Property 16       Section 3.17 Insurance 17       Section 3.18
Legal Proceedings; Governmental Orders 17       Section 3.19 Possession of
Licenses and Permits 17

 



i

 

 

Section 3.20 Environmental Laws 18       Section 3.21 Employee Benefit Matters
18       Section 3.22 Employment Matters 20       Section 3.23 No Registration
Required 21       Section 3.24 No Integration 21       Section 3.25 No Side
Agreements 22       Section 3.26 NASDAQ Listing of Shares 22       Section 3.27
Taxes 22       Section 3.28 Books and Records 22       Section 3.29 Brokers 23  
    Section 3.30 Related Party Transactions 23       Section 3.31 Money
Laundering Laws 23       Section 3.32 OFAC 23       Section 3.33 Investment
Company Act 23       Section 3.34 Foreign Corrupt Practices Act 23       Section
3.35 Officer’s Certificate 24       Article IV Representations and Warranties of
Purchaser 24       Section 4.01 Organization and Authority of Purchaser 24      
Section 4.02 No Conflicts; Consents 25       Section 4.03 Investment Purpose 25
      Section 4.04 Brokers 25       Section 4.05 Legend 25       Section 4.06
Accredited Investor Status 26       Section 4.07 SEC Documents 26       Article
V Conditions to closing 26       Section 5.01 Conditions to Obligations of All
Parties 26       Section 5.02 Conditions to Obligations of Purchaser 26      
Section 5.03 Conditions to Obligations of the Company 28

 



ii

 

 

Article VI Covenants 28       Section 6.01 Appointment of Director 28      
Section 6.02 Taking of Necessary Action 29       Section 6.03 Supplemental
Listing Application 29       Section 6.04 Further Assurances 29       Article
VII Indemnification 29       Section 7.01 Survival 29       Section 7.02
Indemnification By Company 30       Section 7.03 Payments 30       Section 7.04
Tax Treatment of Indemnification Payments 30       Section 7.05 Effect of
Investigation 30       Section 7.06 Exclusive Remedies 31       Article VIII
Miscellaneous 31       Section 8.01 Expenses 31       Section 8.02 Notices 31  
    Section 8.03 Interpretation 32       Section 8.04 Removal of Legend 33      
Section 8.05 Headings 33       Section 8.06 Severability 33       Section 8.07
Entire Agreement 34       Section 8.08 Successors and Assigns 34       Section
8.09 No Third-party Beneficiaries 34       Section 8.10 Amendment and
Modification; Waiver 34       Section 8.11 Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial 35       Section 8.12 Specific Performance 35
      Section 8.13 Counterparts 36       Section 8.14 Termination 36      
Section 8.15 Recapitalization, Exchange, Etc. 36       Section 8.16 Failure to
Timely Deliver; Buy-In 37

 



iii

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), dated as of May 18, 2016, is
entered into by and between Aqua Metals, Inc., a Delaware corporation (the
“Company”), and Interstate Emerging Investments, LLC, a Delaware limited
liability company (“Purchaser”).

 

RECITALS

 

WHEREAS, the Company has authorized the issuance and sale by the Company to the
Purchaser of up to $5,000,000 in shares of common stock of the Company, par
value $0.001 per share (the “Common Stock”); and

 

WHEREAS, the Company desires to issue and sell to Purchaser, and Purchaser
desires to purchase from the Company, shares of the Common Stock, on the terms
and subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

 

Article I
Definitions

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise .

 

“Agreement” has the meaning set forth in the preamble.

 

“Audited Financial Statements” has the meaning set forth in Section 3.10.

 

“Balance Sheet” has the meaning set forth in Section 3.10.

 



 

 

 

“Balance Sheet Date” has the meaning set forth in Section 3.10.

 

“Benefit Plan” has the meaning set forth in Section 3.21(a).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Dallas, Texas are authorized or required by Law to
be closed for business.

 

“Bylaws” means the Amended and Restated Bylaws of the Company, as may be
amended, restated or modified from time to time.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Certificate of Incorporation” means that certain First Amended and Restated
Certificate of Incorporation of the Company filed with the Delaware Secretary of
State on October 1, 2014, as may be amended, restated or modified from time to
time.

 

“Closing” has the meaning set forth in Section 2.03.

 

“Closing Date” has the meaning set forth in Section 2.03.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, loans, commitments, undertakings, indentures, joint ventures
and all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Credit Agreement” means that certain Credit Agreement, dated as of the date
hereof, by and between Purchaser and the Company.

 

“Disclosure Schedules” means the Disclosure Schedules delivered by the Company
and Purchaser concurrently with the execution and delivery of this Agreement.

 

“Dollars” or “$”  means the lawful currency of the United States.

 

“Employment Laws” has the meaning set forth in Section 3.22(d).

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 



 2 

 

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 



 3 

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Financial Statements” has the meaning set forth in Section 3.10.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc..

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Licenses” has the meaning set forth in Section 3.19.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Insurance Policies” has the meaning set forth in Section 3.17.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.16.

 

“Interim Balance Sheet” has the meaning set forth in Section 3.10.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 3.10.

 

“Interim Financial Statements” has the meaning set forth in Section 3.10.

 



 4 

 

 

“Investor Rights Agreement” means the Investor Rights Agreement, dated as of the
Closing Date, by and among the Company and the Purchaser, substantially in the
form attached hereto as Exhibit A.

 

“Knowledge of the Company” or “the Company’s Knowledge” or any other similar
knowledge qualification, means the actual knowledge of any director or officer
of the Company.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liabilities” has the meaning set forth in Section 3.12.

 

“Loan Documents” means the Note, the Credit Agreement and the Security Documents
(as defined in the Credit Agreement).

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, that “Losses” shall not include any punitive or exemplary damages.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to the business, results of operations, prospects,
condition (financial or otherwise) or assets of the Company.

 

“Money Laundering Laws” has the meaning set forth in Section 3.31.

 

“Multiemployer Plan” has the meaning set forth in Section 3.21(c).

 

“NASDAQ” means the Nasdaq Capital Market.

 

“National Securities Purchase Agreement” means that certain agreement between
the Company and the investors named therein pursuant to which the Company will
sell approximately $5,000,000 of shares of its Common Stock, at $7.12 per share,
through National Securities Corporation as placement agent.

 

“Note” means the convertible promissory note delivered by the Company to
Purchaser pursuant to the Credit Agreement.

 

“OFAC” has the meaning set forth in Section 3.32.

 



 5 

 

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 3.15(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Purchase Price” has the meaning set forth in Section 2.01.

 

“Purchaser” has the meaning set forth in the preamble.

 

“Purchaser Indemnitees” has the meaning set forth in Section 7.02.

 

“Qualified Benefit Plan” has the meaning set forth in Section 3.21(c).

 

“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Documents” means the Company’s reports, schedules, forms, statements and
other documents required to be filed by it under the Exchange Act or the
Securities Act and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” has the meaning set forth in Section 2.01.

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, joint venture, or other business or corporate entity, enterprise or
organization which is directly or indirectly (through one or more
intermediaries) controlled by or owned fifty 50% or more by such Person.

 



 6 

 

 

“Supply Agreement” means that certain Supply Agreement, dated as of the date
hereof, by and between Purchaser and the Company.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Transaction Documents” means this Agreement, the Investor Rights Agreement, the
Supply Agreement, the Warrants, the Loan Documents and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the consummation of the transactions contemplated
hereby and thereby, as may be amended from time to time.

 

“Union” means any labor union, organization, association, work council, or other
group representing employees with respect to their employment.

 

“WARN” has the meaning set forth in Section 3.22(i).

 

“Warrants” means warrants to purchase additional shares of Common Stock, on the
terms and subject to the conditions set forth in the Credit Agreement.

 

Article II

Purchase and Sale

 

Section 2.01         Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, the Company shall issue and sell to Purchaser, and
Purchaser shall purchase from the Company, an aggregate of 702,247 shares of
Common Stock (the “Shares”), for an aggregate purchase price of $4,999,998.64
(the “Purchase Price”).

 



 7 

 

 

Section 2.02         Transactions Effected at the Closing.

 

(a)           At the Closing, Purchaser shall deliver to the Company:

 

(i)          the Purchase Price by wire transfer of immediately available funds
to an account of the Company designated in writing by the Company to Purchaser
at least two (2) Business Days prior to the Closing; and

 

(ii)         the Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by Purchaser at or prior to
the Closing pursuant to Section 5.03 of this Agreement.

 

(b)           At the Closing, the Company shall deliver to Purchaser:

 

(i)          evidence of the Shares credited to book-entry accounts maintained
by the transfer agent of the Company (the “Transfer Agent”), bearing the legend
or restrictive notation set forth in Section 4.05 of this Agreement, free and
clear of all Encumbrances, other than transfer restrictions set forth herein,
under the Bylaws and applicable federal and state securities laws; and

 

(ii)         the Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by the Company at or prior
to the Closing pursuant to Section 5.02 of this Agreement.

 

Section 2.03         Closing. Subject to the terms and conditions of this
Agreement, the purchase and sale of the Shares contemplated hereby shall take
place at a closing (the “Closing”) to be held at 9:00 a.m., Central time, at the
offices of Thompson & Knight LLP, 1722 Routh St., Suite 1500, Dallas, Texas
75201, or at such other time or on such other date or at such other place or by
such other method as the Company and Purchaser may mutually agree upon orally or
in writing (the day on which the Closing takes place, the “Closing Date”).

 

Section 2.04         Use of Proceeds. The proceeds from the issuance of the
Shares and the Note shall be used by the Company to purchase four kettles for
use in lead recycling, for start up and expansion costs for the Company’s Reno,
Nevada lead recycling plant, and to provide working capital for the Company’s
operations.

 

Article III

Representations and Warranties of the Company

 

Except as set forth in the Disclosure Schedules, the Company represents and
warrants to Purchaser that the statements contained in this Article III are true
and correct as of the date hereof. The Disclosure Schedules shall be arranged in
sections corresponding to the numbered and lettered sections and subsections
contained in this Article III, and the disclosures in any section or subsection
of the Disclosure Schedules shall qualify other sections and subsections in this
Article III only to the extent it is readily apparent from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections.

 



 8 

 

 

Section 3.01         Organization, Qualification and Authority of the Company.
The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the state of Delaware and has full corporate power
and authority to (a) enter into this Agreement and the other Transaction
Documents to which the Company is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby and (b) own, operate or lease the properties and assets now owned,
operated or leased by it and to carry on its business as it has been and is
currently conducted. Section 3.01 of the Disclosure Schedules sets forth each
jurisdiction in which the Company is licensed or qualified to do business, and
the Company is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the properties owned or leased by it or the
operation of its business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not, individually or in the aggregate, have a Material
Adverse Effect. The execution and delivery by the Company of this Agreement and
any other Transaction Document to which the Company is a party, the performance
by the Company of its obligations hereunder and thereunder and the consummation
by the Company of the transactions contemplated hereby and thereby have been
duly authorized by all requisite corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company, and
(assuming due authorization, execution and delivery by Purchaser) this Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, usury and other similar
laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. When each other Transaction Document to which
the Company is or will be a party has been duly executed and delivered by the
Company (assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of the Company enforceable against it in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
usury and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

Section 3.02         Capitalization.

 

(a)          As set forth on Section 3.02(a) of the Disclosure Schedules, the
authorized capital stock of the Company immediately following the Closing after
giving effect to the transactions contemplated by this Agreement and the other
Transaction Documents will consist of 50,000,000 shares of Common Stock, of
which (A) 15,559,022 shares will be issued and outstanding, (B) 20,894,979
shares will be issued and outstanding on a fully-diluted, as converted and as
exercised basis, and (C) 4,633,710 shares will be reserved for issuance upon
exercise of outstanding stock options and warrants.

 



 9 

 

 

(b)          As of immediately following the Closing after giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents,
(i) all of the issued and outstanding shares of Common Stock will have been duly
authorized, validly issued, and will be fully paid and non-assessable, (ii) all
of the issued and outstanding shares of Common Stock will have been issued in
compliance with all applicable federal and state securities Laws, (iii) none of
the issued and outstanding shares of Common Stock will have been issued in
violation of any agreement, arrangement or commitment to which the Company or
any of its Affiliates is a party or subject to or in violation of any preemptive
or similar rights of any Person granted by the Company, and (iv) all of the
Shares will have the rights, preferences, powers, restrictions and limitations
set forth in the Certificate of Incorporation and under the Delaware General
Corporation Law.

 

(c)          Section 3.02(c) of the Disclosure Schedules also sets forth, as of
immediately following the Closing after giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents, all
outstanding or authorized (i) stock options and (ii) any warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the capital stock of the Company or obligating the Company
to issue or sell any shares of capital stock of, or any other interest in, the
Company, in each case, including the number and kind of securities reserved for
issuance on exercise or conversion of any such securities or other rights, the
exercise or conversion price of any such securities or other rights and any
applicable vesting schedule for any such securities or other rights. Except as
set forth on Section 3.02(c) of the Disclosure Schedules, the Company does not
have outstanding, authorized, or in effect any stock appreciation, phantom
stock, profit participation or similar rights. Except as set forth on Section
3.02(c) of the Disclosure Schedules, there are no voting trusts, stockholder
agreements, proxies or other agreements, understandings or obligations in effect
with respect to the voting, transfer or sale (including any rights of first
refusal, rights of first offer or drag-along rights), issuance (including any
pre-emptive or anti-dilution rights), redemption or repurchase (including any
put or call or buy-sell rights), or registration (including any related lock-up
or market standoff agreements) of any shares of capital stock or other
securities of the Company.

 

(d)          The Company’s currently outstanding shares of Common Stock are
quoted on the NASDAQ Capital Market, and the Company has not received any notice
of delisting.1

 

Section 3.03         Subsidiaries. Section 3.03 of the Disclosure Schedules
contains a complete list of all of the Subsidiaries of the Company. Each such
Subsidiary is an entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted and is duly qualified as a foreign entity in all
jurisdictions in which it is required to be so qualified. Except as set forth on
Section 3.03 of the Disclosure Schedules, the Company does not presently have
any other Subsidiaries or, directly or indirectly, own, control or have any
interest in any shares or other ownership interest in any other Person. As to
any Subsidiaries of the Company listed in Section 3.03 of the Disclosure
Schedule, the Company owns, directly or indirectly, the equity interest in those
Subsidiaries that are indicated in Section 3.03 of the Disclosure Schedule.

 



 

1 NTD: To discuss.

 

 10 

 

 

Section 3.04         SEC Documents. The Company has timely filed with the SEC
all SEC Documents. The SEC Documents, including any audited or unaudited
financial statements and any notes thereto or schedules included therein, at the
time filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed SEC
Document filed prior to the date hereof), (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, (ii) on their face
complied as to form in all material respects with applicable requirements of the
Exchange Act and the applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto, (iii) were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC) and (iv) fairly present
(subject in the case of unaudited statements to normal, recurring and year-end
audit adjustments) in all material respects the consolidated financial position
of the Company as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended.

 

Section 3.05         No Defaults; Violations. No material default exists in the
due performance and observance of any term, covenant or condition of any
material license, contract, indenture, mortgage, deed of trust, note, loan or
credit agreement, or any other material agreement or instrument evidencing an
obligation for borrowed money, or any other material agreement or instrument to
which the Company is a party or by which the Company may be bound or to which
any of the properties or assets of the Company is subject. The Company is not in
violation of any term or provision of its Certificate of Incorporation or
Bylaws, or in violation of any franchise, license, permit, applicable law, rule,
regulation, judgment or decree of any governmental agency or court, domestic or
foreign, having jurisdiction over the Company or any of its properties or
businesses.

 

Section 3.06         Consents. All consents, authorizations, approvals and
orders required in connection with the execution, delivery, and performance by
the Company and the Subsidiaries of each of the Transaction Documents and all
ancillary documents to which it is a party, the consummation by the Company and
the Subsidiaries of the transactions herein and therein contemplated and the
compliance by the Company and the Subsidiaries with the terms hereof and thereof
have been obtained. No consent, authorization or order of, and no filing with,
any court, government agency or other body is required for the valid issuance,
sale and delivery of the securities and the consummation of the transactions and
agreements contemplated by this Agreement and as contemplated by the disclosures
the SEC Documents.

 



 11 

 

 

Section 3.07         No Conflicts, etc. The execution, delivery, and performance
by the Company of this Agreement and all Transaction Documents, the consummation
by the Company of the transactions herein and therein contemplated and the
compliance by the Company with the terms hereof and thereof do not and will not,
with or without the giving of notice or the lapse of time or both: (i) result in
a violation or breach of, or conflict with any of the terms and provisions of,
or constitute a default under, or result in the creation, modification,
termination or imposition of any lien, charge or encumbrance upon any property
or assets of the Company pursuant to the terms of any agreement or instrument to
which the Company is a party that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; (ii) conflict with
or result in any violation or breach of the provisions of the Certificate of
Incorporation or Bylaws; or (iii) conflict with or result in the Company’s
violation or breach of any existing applicable law, rule, regulation, judgment,
order or decree of any governmental agency or court, domestic or foreign, having
jurisdiction over the Company or any of its properties or business constituted
as of the date hereof that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

Section 3.08         Disclosure Controls. The Company and its Subsidiaries
maintain a system of “disclosure controls and procedures” (as such term is
defined in Rule 13a-15(e) of the Exchange Act) that complies with the
requirements of the Exchange Act and that has been designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the SEC’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure to be made; such disclosure controls and
procedures are effective.

 

Section 3.09         Accounting Controls. The Company and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP, including, but not limited to, internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  There are no material weaknesses in the internal
controls over financial reporting of the Company.  The Company’s auditors and
the Audit Committee of the board of directors of the Company have been advised
of:  (i) all significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting which have adversely
affected or are reasonably likely to adversely affect the ability of the Company
to record, process, summarize and report financial information; and (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls over financial
reporting.

 



 12 

 

 

Section 3.10         Financial Statements. Complete copies of the audited
consolidated financial statements, including the notes thereto and supporting
schedules, if any, of the Company and its Subsidiaries consisting of the balance
sheet of the Company as at December 31 in each of the years 2014 and 2015 and
the related statements of income and retained earnings, stockholders’ equity and
cash flow for the years then ended (the “Audited Financial Statements”), and
unaudited financial statements consisting of the balance sheet of the Company as
at March 31, 2016 and the related statements of income and retained earnings,
stockholders’ equity and cash flow for the three-month period then ended (the
“Interim Financial Statements” and together with the Audited Financial
Statements, the “Financial Statements”) have been delivered to Purchaser. The
Financial Statements have been prepared in conformity with GAAP applied on a
consistent basis throughout the periods involved, subject, in the case of the
Interim Financial Statements, to normal and recurring year-end adjustments (the
effect of which will not be materially adverse) and the absence of notes (that,
if presented, would not differ materially from those presented in the Audited
Financial Statements). The Financial Statements are based on the books and
records of the Company, and fairly present the financial condition of the
Company as of the respective dates they were prepared and the results of the
operations of the Company for the periods indicated and the supporting
schedules, if any, present fairly the information required to be stated therein.
The audited balance sheet of the Company as of December 31, 2015 is referred to
herein as the “Balance Sheet” and the date thereof as the “Balance Sheet Date”
and the balance sheet of the Company as of March 31, 2016 is referred to herein
as the “Interim Balance Sheet” and the date thereof as the “Interim Balance
Sheet Date”. The Company maintains a standard system of accounting established
and administered in accordance with GAAP. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the SEC
Documents fairly presents the information called for in all material respects
and has been prepared in accordance with the SEC’s rules and guidelines
applicable thereto.

 

Section 3.11         Independent Accountants. Armanino LLP, who have certified
certain consolidated financial statements of the Company and its Subsidiaries,
are independent public accountants with respect to the Company and its
Subsidiaries within the applicable rules and regulations adopted by the SEC and
the Public Company Accounting Oversight Board (United States) and as required by
the Securities Act.

 

Section 3.12         Undisclosed Liabilities. Except as set forth on Section
3.12 of the Disclosure Schedule, the Company has no liabilities, obligations or
commitments of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise
(“Liabilities”), except (a) those that are adequately reflected or reserved
against in the Interim Balance Sheet as of the Interim Balance Sheet Date, and
(b) those that have been incurred in the ordinary course of business consistent
with past practice since the Interim Balance Sheet Date that have not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 



 13 

 

 

Section 3.13         Absence of Certain Changes, Events and Conditions. Since
the Interim Balance Sheet Date, and other than in the ordinary course of
business consistent with past practice, there has not been, with respect to the
Company or any Subsidiary, any:

 

(a)          event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

 

(b)          amendment of the Certificate of Incorporation, the Bylaws or other
organizational documents of the Company;

 

(c)          split, combination or reclassification of any shares of its capital
stock;

 

(d)          issuance, sale or other disposition of any of its capital stock, or
grant of any options, warrants or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any of its capital stock;

 

(e)          declaration or payment of any dividends or distributions on or in
respect of any of its capital stock or redemption, purchase or acquisition of
its capital stock;

 

(f)          material change in any method of accounting or accounting practice
of the Company, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

 

(g)          incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the ordinary course of business consistent with past practice;

 

(h)          transfer, assignment, sale or other disposition of any of the
assets shown or reflected in the Balance Sheet or cancellation, discharge or
payment of any material debts, liens or entitlements;

 

(i)          transfer, assignment or grant of any license or sublicense of any
Intellectual Property Rights;

 

(j)          any capital investment in, or any loan to, any other Person;

 

(k)          acceleration, termination, material modification or amendment to or
cancellation of any material contract to which the Company is a party or by
which it is bound;

 

(l)          any material capital expenditures;

 

(m)          imposition of any Encumbrance upon any of the Company properties,
capital stock or assets, tangible or intangible;

 

(n)          any mass layoff of employees or adoption, modification or
termination of any: (i) material employment, severance, retention, change in
control, or other Contract with any current or former employee, officer,
director, independent contractor or consultant, (ii) Benefit Plan or (iii)
collective bargaining, memorandum of understanding, or other Contract with a
Union, in each case whether written or oral;

 



 14 

 

 

(o)          any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any of its stockholders, directors, officers and
employees;

 

(p)          entry into a new line of business or abandonment or discontinuance
of existing lines of business;

 

(q)          adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

(r)          acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof; or

 

(s)          any contract to do any of the foregoing, or any action or omission
that would result in any of the foregoing.

 

Section 3.14         Disclosure of Agreements. The agreements and documents
described in the SEC Documents conform to the descriptions thereof contained
therein and there are no agreements or other documents required by the
Securities Act and the rules and regulations to be described therein or to be
filed with the SEC, that have not been so described or filed. Each agreement or
other instrument (however characterized or described) to which the Company is a
party or by which it is or may be bound or affected and (i) that is referred to
in the SEC Documents, or (ii) is material to the Company’s business, has been
duly authorized and validly executed by the Company, is in full force and effect
in all material respects and is enforceable against the Company and, to the
Company’s knowledge, the other parties thereto, in accordance with its terms,
except (x) as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally, (y) as
enforceability of any indemnification or contribution provision may be limited
under the federal or state securities laws, and (z) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
the equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought. None of such agreements or instruments has
been assigned by the Company, and neither the Company nor, to the Company’s
Knowledge, any other party is in default thereunder and, to the Company’s
Knowledge, no event has occurred that, with the lapse of time or the giving of
notice, or both, would constitute a default thereunder. To the Company’s
Knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses, including, without limitation, those relating
to environmental laws and regulations.

 



 15 

 

 

Section 3.15         Title to Assets; Real Property.

 

(a)          The Company has good and valid (and, in the case of owned Real
Property, good and marketable fee simple) title to, or a valid leasehold
interest in, all Real Property and personal property and other assets reflected
in the Audited Financial Statements or acquired after the Interim Balance Sheet
Date, other than properties and assets sold or otherwise disposed of in the
ordinary course of business consistent with past practice since the Interim
Balance Sheet Date. All such properties and assets (including leasehold
interests) are free and clear of Encumbrances except for the following
(collectively referred to as “Permitted Encumbrances”):

 

(i)          those items set forth in Section 3.15(a) of the Disclosure
Schedules;

 

(ii)         liens for Taxes not yet due and payable or being contested in good
faith by appropriate procedures and for which there are adequate accruals or
reserves on the Interim Balance Sheet;

 

(iii)        mechanics, carriers’, workmen’s, repairmen’s or other like liens
arising or incurred in the ordinary course of business consistent with past
practice or amounts that are not delinquent and which are not, individually or
in the aggregate, material to the business of the Company;

 

(iv)        easements, rights of way, zoning ordinances and other similar
encumbrances affecting Real Property which are not, individually or in the
aggregate, material to the business of the Company;

 

(v)         liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice which are not, individually or
in the aggregate, material to the business of the Company; or

 

(vi)        other imperfections of title or Encumbrances, if any, that
individually or in the aggregate, have not had, and would not have, a Material
Adverse Effect.

 

Section 3.16         Intellectual Property. The Company owns or possesses
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
original works, inventions, licenses, approvals, governmental authorizations,
trade secrets and other intellectual property rights and all applications and
registrations therefor (“Intellectual Property Rights”) necessary to conduct its
business as now conducted and as presently proposed to be conducted. To the
Knowledge of the Company, the Company has not infringed, nor conflicted with,
the Intellectual Property Rights of others. There is no claim, action or
proceeding being made or brought, or to the Knowledge of the Company, being
threatened, against the Company or any Subsidiary regarding their Intellectual
Property Rights. The Company is not aware of any facts or circumstances that
might reasonably give rise to any of the foregoing infringements or claims,
actions or proceedings.

 



 16 

 

 

Section 3.17         Insurance. The Company is covered by valid, outstanding and
enforceable policies or binders of fire, liability, product liability, umbrella
liability, pollution and other environmental, real and personal property,
workers’ compensation, vehicular, directors and officers’ liability, fiduciary
liability and other casualty and property insurance maintained by the Company or
its Affiliates and relating to the assets, business, operations, employees,
officers and directors of the Company (collectively, the “Insurance Policies”),
and true and complete copies of such Insurance Policies have been made available
to Purchaser. Such Insurance Policies are in full force and effect and none of
the Insurance Policies will lapse or terminate following the consummation of the
transactions contemplated by this Agreement. Neither the Company nor any of its
Affiliates has received any written notice of cancellation of, premium increase
with respect to, or alteration of coverage under, any of such Insurance
Policies. The Insurance Policies are of the type and in the amounts customarily
carried by Persons conducting a business similar to the Company and are
sufficient for compliance with all applicable Laws and Contracts to which the
Company is a party or by which it is bound, except where such noncompliance
would not result in a Material Adverse Effect. There are no claims related to
the business of the Company pending under any such Insurance Policies as to
which coverage has been questioned, denied or disputed or in respect of which
there is an outstanding reservation of rights.

 

Section 3.18         Legal Proceedings; Governmental Orders.

 

(a)          There are no material Actions pending or, to the Company’s
Knowledge, threatened against, or involving the Company or any of its
Subsidiaries, or, to the Company’s Knowledge, any executive officer or director
of the Company, or by the Company or any of its Subsidiaries affecting any of
its properties or assets (or by or against the Company or any Affiliate thereof
and relating to the Company).

 

(b)          There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting the Company or any of its
Subsidiaries or any of their properties or assets.

 

Section 3.19         Possession of Licenses and Permits. The Company and each of
its Subsidiaries (A) possesses the licenses, permits, certificates,
authorizations, consents and approvals (collectively, “Governmental Licenses”)
issued by the appropriate Governmental Authorities necessary to conduct its
business as currently conducted as described in the SEC Documents, and (B) has
obtained all necessary Governmental Licenses from other persons necessary to
conduct its business, except, in each case of clauses (A) and (B), (i) as
described in the SEC Documents or (ii) to the extent that any failure to possess
any Governmental Licenses, provide any notice, make any filing, or obtain any
Governmental Licenses would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; none of the Company and subsidiaries
is in violation of, or in default under, any Governmental License, as except as
would not reasonably be expected to have a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Neither the
Company nor the Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Governmental Licenses which, individually
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect.

 



 17 

 

 

Section 3.20         Environmental Laws. Except as described in the SEC
Documents, (A) neither the Company nor any subsidiary is in violation of any
Environmental Laws, except for those violations that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(B) each of the Company and its subsidiaries has all permits, authorizations and
approvals required under any applicable Environmental Laws and is in compliance
in all material respects with their requirements, (C) there are no pending or,
to the Company’s Knowledge, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings relating to any Environmental Law
against the Company or any subsidiary, and (D) to the Company’s Knowledge, there
are no events or circumstances that would reasonably be expected to form the
basis of an order for clean-up or remediation, or an investigation, action, suit
or proceeding by any private party or governmental body or agency, against or
affecting the Company or any subsidiary relating to Hazardous Materials or any
Environmental Laws.

 

Section 3.21         Employee Benefit Matters.

 

(a)          Section 3.21(a) of the Disclosure Schedules contains a true and
complete list of each pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, phantom equity, stock or stock-based, change in control, retention,
severance, vacation, paid time off, welfare, fringe-benefit and other similar
agreement, plan, policy, program or arrangement (and any amendments thereto), in
each case whether or not reduced to writing and whether funded or unfunded,
including each “employee benefit plan” within the meaning of Section 3(3) of
ERISA, whether or not tax-qualified and whether or not subject to ERISA, which
is or has been maintained, sponsored, contributed to, or required to be
contributed to by the Company, or under which the Company or any of its ERISA
Affiliates has or may have any Liability, or with respect to which Purchaser or
any of its Affiliates would reasonably be expected to have any Liability,
contingent or otherwise (as listed on Section 3.21(a) of the Disclosure
Schedules, each, a “Benefit Plan”).

 

(b)          With respect to each Benefit Plan, the Company has made available
to Purchaser accurate, current and complete copies of each of the following: (i)
where the Benefit Plan has been reduced to writing, the plan document together
with all amendments; (ii) where the Benefit Plan has not been reduced to
writing, a written summary of all material plan terms; (iii) where applicable,
copies of any trust agreements or other funding arrangements, custodial
agreements, insurance policies and contracts, administration agreements and
similar agreements, and investment management or investment advisory agreements,
now in effect or required in the future as a result of the transactions
contemplated by this Agreement or otherwise; (iv) copies of any summary plan
descriptions, summaries of material modifications, employee handbooks and any
other written communications (or a description of any oral communications)
relating to any Benefit Plan; (v) in the case of any Benefit Plan that is
intended to be qualified under Section 401(a) of the Code, a copy of the most
recent determination, opinion or advisory letter from the Internal Revenue
Service; and (vi) in the case of any Benefit Plan for which a Form 5500 is
required to be filed, a copy of the most recently filed Forms 5500, with
schedules and financial statements attached.

 



 18 

 

 

(c)          Each Benefit Plan and related trust has been established,
administered and maintained in accordance with its terms and in compliance with
all applicable Laws (including ERISA, the Code and any applicable state or local
Laws).

 

(d)          Neither the Company nor any of its ERISA Affiliates has (i)
incurred or reasonably expects to incur, either directly or indirectly, any
material Liability under Title I or Title IV of ERISA or related provisions of
the Code or applicable local Law relating to employee benefit plans; (ii) failed
to timely pay premiums to the Pension Benefit Guaranty Corporation; (iii)
withdrawn from any Benefit Plan; or (iv) engaged in any transaction that would
give rise to liability under Section 4069 or Section 4212(c) of ERISA.

 

(e)          With respect to each Benefit Plan (i) no such plan is a
Multiemployer Plan; (ii) no such plan is a “multiple employer plan” within the
meaning of Section 413(c) of the Code or a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA); and (iii) no such plan is
subject to the minimum funding standards of Section 412 of the Code or Title IV
of ERISA.

 

(f)          Other than as required under Section 601 et. seq. of ERISA or other
applicable Law, no Benefit Plan or other arrangement provides post-termination
or retiree welfare benefits to any individual for any reason.

 

(g)          There is no pending or, to the Company’s Knowledge, threatened
Action relating to a Benefit Plan (other than routine claims for benefits), and
no Benefit Plan has within the three years prior to the date hereof been the
subject of an examination or audit by a Governmental Authority or the subject of
an application or filing under, or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 

(h)          Each Benefit Plan that is subject to Section 409A of the Code has
been administered in compliance with its terms and the operational and
documentary requirements of Section 409A of the Code and all applicable
regulatory guidance (including notices, rulings and proposed and final
regulations) thereunder. The Company does not have any obligation to gross up,
indemnify or otherwise reimburse any individual for any excise taxes, interest
or penalties incurred pursuant to Section 409A of the Code.

 

(i)          Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
officer, employee, independent contractor or consultant of the Company to
severance pay or any other payment; (ii) accelerate the time of payment, funding
or vesting, or increase the amount of compensation due to any such individual;
(iii) increase the amount payable under or result in any other material
obligation pursuant to any Benefit Plan; (iv) result in “excess parachute
payments” within the meaning of Section 280G(b) of the Code; or (v) require a
“gross-up” or other payment to any “disqualified individual” within the meaning
of Section 280G(c) of the Code.

 



 19 

 

 

Section 3.22         Employment Matters.

 

(a)          . The Company is not involved in any strike, labor dispute, work
stoppage, work slowdown, lockout, or similar labor matter or, to the Knowledge
of the Company, is any such dispute, slowdown, lockout or other matter
threatened. To the Knowledge of the Company, none of the Company’s employees is
a member of a union, works council or labor organization. There are no labor
agreements, collective bargaining agreements, or other labor Contracts
applicable to any employees of the Company or by which the Company is bound, and
no discussions or negotiations have occurred with respect thereto by the Company
any Union within the prior four years.

 

(b)          No employees of the Company are represented by any Union and no
Union claims to represent a majority of any employees of the Company in a
bargaining unit of any of the Company.

 

(c)          There are no current or, to the Company's Knowledge, threatened
representational campaigns or other organizing activities by any Union seeking
to become the collective bargaining representative of any employees of the
Company, and there is no Union or labor organization representation question or
certification petition against the Company pending or, to the Company's
Knowledge, threatened before the National Labor Relations Board or any similar
Governmental Authority.

 

(d)          The Company is and has been in compliance in all material respects
with all applicable Laws pertaining to employment and employment practices,
including all Laws relating to labor relations, equal employment opportunities,
fair employment practices, terms and conditions of employment, employment
discrimination, harassment, retaliation, reasonable accommodation, disability
rights or benefits, worker classification as exempt or non-exempt and as
employee rather than independent contractor, employment-related immigration and
authorization to work in the United States, wages, hours, employee benefits,
overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, occupational
health and safety, notice of plant closings or mass layoffs, affirmative action,
employee waivers of liability, workers’ compensation, leaves of absence and
unemployment insurance (collectively “Employment Laws”).

 

(e)          All individuals characterized and treated by the Company as
independent contractors or consultants are properly treated and classified as
independent contractors under all applicable Employment Laws. All employees
classified as exempt under applicable Employment Laws, including the Fair Labor
Standards Act and state and local wage and hour Laws, are properly classified in
all material respects.

 



 20 

 

 

(f)          There are no pending or, to the Company's Knowledge, threatened
investigations, charges, complaints, Actions, suits or judicial, administrative,
or arbitral proceedings of any kind and in any forum by or on behalf of any
employee or former employee of the Company, applicant for employment, Person
claiming to be an employee, or any classes of the foregoing, against the Company
alleging a violation of, or compliance with, any express or implied contract of
employment or any Employment Laws.

 

(g)          The Company is not currently engaged in, and has not engaged in,
any unfair labor practices regarding any employees of the Company and there is
no pending or, to the Company's Knowledge, threatened proceeding involving any
unfair labor practices regarding any employees of the Company before the
National Labor Relations Board or any similar Governmental Authority, nor are
there any actual or threatened grievances or arbitration proceedings arising out
of or under any collective bargaining agreement pending against the Company.

 

(h)          The Company has timely paid or properly accrued for all wages,
salaries, commissions, bonuses, severance pay, vacation pay and other paid time
off, benefits, and any other compensation or remuneration owed to employees of
the Company for or on account of employment.

 

(i)          Within the previous four years, the Company has not experienced a
"plant closing" or "mass layoff" as defined by the Worker Adjustment and
Retraining Notification Act (“WARN”) or been required to provide any notice,
pay, or benefits to employees or former employees under any other applicable Law
governing mass layoffs and, with respect to any such "plant closing" or "mass
layoff," the Company has complied with the notice requirements of WARN and
applicable Law.

 

(j)          No severance payment, stay-on or incentive payment,
change-in-control payment, vacation or other paid leave payment, or similar
payment or obligation will be owed by the Company to any of its directors,
officers, employees, agents, contractors, consultants, or any other Person upon
consummation of, or as a result of, the transactions contemplated by this
Agreement, nor will any such director, officer, employee, agent, contractor,
consultant, or any other Person be entitled to any such payments a result of the
transactions contemplated by this Agreement in the event of the termination of
his or her employment or relationship.

 

Section 3.23         No Registration Required. Assuming the accuracy of the
representations and warranties of Purchaser contained in this Agreement, the
sale and issuance of the shares pursuant to this Agreement is exempt from the
registration requirements of the Securities Act, and neither the Company nor, to
the Company’s knowledge, any authorized Representative acting on its behalf has
taken or will take any action hereafter that would cause the loss of such
exemption.

 

Section 3.24         No Integration. Neither the Company nor any of its
Affiliates has, directly or indirectly through any agent, made any offers or
sales of any security of the Company or solicited any offers to buy any security
that is or will be integrated with the sale of the Shares in a manner that would
require such registration under the Securities Act.

 



 21 

 

 

Section 3.25         No Side Agreements. There are no agreements by the Company,
on the one hand, and Purchaser or any of their Affiliates, on the other hand,
with respect to the transactions contemplated hereby other than the Transaction
Documents, nor promises or inducements for future transactions between or among
any of such parties.

 

Section 3.26         NASDAQ Listing of Shares. As of the Closing Date, the
Shares will be approved for listing, subject to official notice of issuance, on
the NASDAQ Capital Market.

 

Section 3.27         Taxes. Except as set forth in Section 3.27 of the
Disclosure Schedules:

 

(a)          The Company has timely filed all Tax Returns that it was required
to file. All such Tax Returns were complete and correct in all respects. All
Taxes due and owing by the Company (whether or not shown on any Tax Return) have
been timely paid.

 

(b)          The Company has withheld and paid each Tax required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, stockholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law.

 

(c)          No extensions or waivers of statutes of limitations have been given
or requested with respect to any Taxes of the Company.

 

(d)          All deficiencies asserted, or assessments made, against the Company
as a result of any examinations by any taxing authority have been fully paid.

 

(e)          The Company is not a party to any Action by any taxing authority.
There are no pending or threatened Actions by any taxing authority.

 

(f)          The Company has not been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes. The Company has no Liability
for Taxes of any Person (other than the Company) under Treasury Regulations
Section 1.1502-6 (or any corresponding provision of state, local or foreign
Law), as transferee or successor, by contract or otherwise.

 

Section 3.28         Books and Records. The minute books and stock record books
of the Company, all of which have been made available to Purchaser, are complete
and correct and have been maintained in accordance with sound business
practices. The minute books of the Company contain, in all material respects,
accurate and complete records of all meetings, and actions taken by written
consent of, the stockholders, the board of directors and any committees of the
board of directors of the Company, and no meeting, or action taken by written
consent, of any such stockholders, board of directors or committee has been held
for which minutes have not been prepared and are not contained in such minute
books.

 



 22 

 

 

Section 3.29         Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of the Company.

 

Section 3.30         Related Party Transactions. Except as disclosed in the SEC
Documents, there are no business relationships or related party transactions
involving the Company or any other person required to be described in the SEC
Documents that have not been described as required.

 

Section 3.31         Money Laundering Laws. The Company has not, and, to the
Company’s Knowledge, none of the officers, directors, employees or agents
purporting to act on behalf of the Company or one of its Subsidiaries, as
applicable, has, made any payment of funds of the Company or one of its
Subsidiaries or received or retained any funds in violation of any law, rule or
regulation relating to the “know your customer” and anti-money laundering laws
of any jurisdiction (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any Governmental Authority involving the Company
or one of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the Company’s Knowledge, threatened.

 

Section 3.32         OFAC. The Company has not, and, to the Company’s Knowledge,
none of the respective directors, officers, agents or employees purporting to
act on behalf of the Company or one of its Subsidiaries, as applicable, is
currently the target of or reasonably likely to become the target of any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company and its Subsidiaries will
not directly or indirectly use the proceeds of the sale of the Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently the target of any U.S. sanctions
administered by OFAC.

 

Section 3.33         Investment Company Act. The Company is not, nor upon the
sale of the Shares as contemplated herein and the application of the net
proceeds therefrom, will the Company be, an “investment company” or an entity
“controlled” by an “investment company” (as such terms are defined in the
Investment Company Act of 1940, as amended, and the rules and regulations
promulgated thereunder).

 

Section 3.34         Foreign Corrupt Practices Act. Neither the Company nor any
of the directors, employees or officers of the Company or, to the Company’s
Knowledge, any other person acting on behalf of the Company has, directly or
indirectly, given or agreed to give any money, gift or similar benefit (other
than legal price concessions to customers in the ordinary course of business) to
any customer, supplier, employee or agent of a customer or supplier, or official
or employee of any governmental agency or instrumentality of any government
(domestic or foreign) or any political party or candidate for office (domestic
or foreign) or any political party or candidate for office (domestic or foreign)
or other person who was, is, or may be in a position to help or hinder the
business of the Company (or assist it in connection with any actual or proposed
transaction) that (i) might subject the Company to any damage or penalty in any
civil, criminal or governmental litigation or proceeding, (ii) if not given in
the past, might have had a Material Adverse Effect as reflected in any of the
Financial Statements or (iii) if not continued in the future, might have a
Material Adverse Effect. The Company has taken reasonable steps to ensure that
its accounting controls and procedures are sufficient to cause the Company to
comply in all material respects with the Foreign Corrupt Practices Act of 1977,
as amended.

 



 23 

 

 

Section 3.35         Officer’s Certificate. Any certificate pursuant to this
Agreement signed by any duly authorized officer of the Company and delivered to
Purchaser shall be deemed a representation and warranty by the Company to
Purchaser as to the matters covered thereby).

 

Article IV

Representations and Warranties of Purchaser

 

Purchaser represents and warrants to the Company that the statements contained
in this Article IV are true and correct as of the date hereof.

 

Section 4.01         Organization and Authority of Purchaser. Purchaser is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the State of Delaware. Purchaser has full limited liability
company power and authority to enter into this Agreement and the other
Transaction Documents to which Purchaser is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Purchaser of this
Agreement and any other Transaction Document to which Purchaser is a party, the
performance by Purchaser of its obligations hereunder and thereunder and the
consummation by Purchaser of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Purchaser. This Agreement has been duly executed and delivered by Purchaser, and
(assuming due authorization, execution and delivery by the Company) this
Agreement constitutes a legal, valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation, usury and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. When each other Transaction Document to which
Purchaser is or will be a party has been duly executed and delivered by
Purchaser (assuming due authorization, execution and delivery by each other
party thereto), such Transaction Document will constitute a legal and binding
obligation of Purchaser enforceable against it in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
usury and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 



 24 

 

 

Section 4.02         No Conflicts; Consents. The execution, delivery and
performance by Purchaser of this Agreement and the other Transaction Documents
to which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the organizational
documents of Purchaser; (b) conflict with or result in a violation or breach of
any provision of any Law or Governmental Order applicable to Purchaser; or (c)
require the consent, notice or other action by any Person under any Contract to
which Purchaser is a party. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Purchaser in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.

 

Section 4.03         Investment Purpose. Purchaser is acquiring the Shares
solely for its own account for investment purposes and not with a view to, or
for offer or sale in connection with, any distribution thereof. Purchaser
acknowledges that the Shares are not registered under the Securities Act of
1933, as amended, or any state securities laws, and that the Shares may not be
transferred or sold except pursuant to the registration provisions of the
Securities Act of 1933, as amended, or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable.

 

Section 4.04         Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Purchaser.

 

Section 4.05         Legend. Purchaser understands that the book entry
evidencing the Shares will bear the following legend: “THESE SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY
STATE SECURITIES OR BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED
TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS.”

 



 25 

 

 

Section 4.06         Accredited Investor Status. Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D, as promulgated
under the Securities Act.

 

Section 4.07         SEC Documents. Purchaser acknowledges and agrees that the
Company has provided or made available to Purchaser (through EDGAR, the
Company’s website or otherwise) all SEC Documents, as well as all press releases
or investor presentations issued by the Company through the date of this
Agreement that are included in a filing by the Company on Form 8-K or clearly
posted on the Company’s website.

 

Article V

Conditions to closing

 

Section 5.01         Conditions to Obligations of All Parties. The obligations
of each party to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing Date, of each of
the following conditions:

 

(a)          No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

(b)          This Agreement and each of the other Transaction Documents shall
have been executed and delivered by the parties thereto and true and complete
copies thereof shall have been delivered to the parties.

 

(c)          The contemporaneous closing of the transactions contemplated by the
National Securities Purchase Agreement.

 

Section 5.02         Conditions to Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Purchaser’s waiver, at or prior to the Closing, of
each of the following conditions:

 

(a)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals necessary for the sale of the Shares.

 

(b)          Purchaser shall have received a certificate duly executed by the
President and Chief Executive Officer of the Company, dated as of the Closing,
certifying:

 

(i)           all representations and warranties of the Company shall be true
and correct in all material respects as of the date hereof and at and as of the
Closing Date, with the same force and effect as though made on and as of the
Closing Date; and

 

(ii)         the Company shall have performed all obligations and agreements and
complied with all covenants and conditions contained in this Agreement to be
performed or complied with by it prior to the Closing Date.

 



 26 

 

 

(c)          Purchaser shall have received a certificate duly executed by the
secretary or an assistant secretary (or equivalent officer) of the Company,
dated as of the Closing, certifying:

 

(i)          that attached thereto are true and complete copies of all
resolutions and other consents adopted by the board of directors and
stockholders of the Company authorizing and approving the execution, delivery,
filing and performance of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby, and that
all such resolutions and consents are in full force and effect as of the Closing
and are all the resolutions and consents adopted in connection with the
transactions contemplated hereby and thereby;

 

(ii)         that attached thereto are true and complete copies of the
Certificate of Incorporation and Bylaws of the Company and that such
organizational documents are in full force and effect as of the Closing; and

 

(iii)        the names and signatures of the officers of the Company authorized
to sign this Agreement, the Transaction Documents and the other documents to be
delivered hereunder and thereunder.

 

(d)          The Company shall have delivered to Purchaser (i) a good standing
certificate (or its equivalent) for the Company and each of the Subsidiaries
from the secretary of state of the State of Delaware and (ii) a foreign
qualification certificate (or its equivalent) for the Company and each of the
Subsidiaries from the secretary of state or similar Governmental Authority of
each jurisdiction in which the Company has qualified, or is required to qualify,
to do business as a foreign corporation.

 

(e)          The Company shall have delivered, or caused to be delivered, to
Purchaser each of the following, each in form and substance satisfactory to
Purchaser:

 

(i)          evidence of the Shares credited to book-entry accounts maintained
by the Transfer Agent, bearing the legend or restrictive notation set forth in
Section 4.05 of this Agreement, free and clear of all Encumbrances, other than
transfer restrictions under the Transaction Documents, the Bylaws and applicable
federal and state securities laws;

 

(ii)         an opinion of legal counsel to the Company, dated as of the Closing
Date, satisfactory to Purchaser; and

 

(iii)        such other documents or instruments as Purchaser reasonably
requests and are reasonably necessary to consummate the transactions
contemplated by this Agreement.

 

(f)          The Company shall have fully complied with, or obtained appropriate
consents or waivers with respect to, its obligations under each of the
agreements or other documents identified on Section 3.02(c) of the Disclosure
Schedules, including with respect to any outstanding rights of first refusal,
rights of first offer, pre-emptive rights or anti-dilution rights or redemption
or repurchase rights.

 

(g)          The NASDAQ shall have authorized, upon official notice of issuance,
the listing of the Shares.

 



 27 

 

 

(h)          No notice of delisting from the NASDAQ shall have been received by
the Company with respect to the Shares.

 

(i)          The Shares shall not have been suspended by the SEC or the NASDAQ
from trading on the NASDAQ nor shall suspension by the SEC or the NASDAQ have
been threatened in writing by the SEC or the NASDAQ.

 

Section 5.03         Conditions to Obligations of the Company. The obligations
of the Company to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or the Company’s waiver, at or prior to the
Closing, of each of the following conditions:

 

(a)          The Company shall have received a certificate duly executed by an
officer of Purchaser, dated as of the Closing, certifying:

 

(i)          all representations and warranties of Purchaser shall be true and
correct in all material respects as of the date hereof and at and as of the
Closing Date, with the same force and effect as though made on and as of the
Closing Date; and

 

(ii)         Purchaser shall have performed all obligations and agreements and
complied with all covenants and conditions contained in this Agreement to be
performed or complied with by it prior to the Closing Date.

 

(b)          The Company shall have received a certificate duly executed by the
secretary or an assistant secretary (or equivalent officer) of Purchaser, dated
as of the Closing, certifying:

 

(i)          the names and signatures of the officers of Purchaser authorized to
sign this Agreement, the other Transaction Documents and the other documents to
be delivered hereunder and thereunder.

 

(c)          Purchaser shall have delivered to the Company cash in an amount
equal to the Purchase Price by wire transfer in immediately available funds, to
an account or accounts designated in writing by the Company to Purchaser.

 

Article VI

Covenants

 

Section 6.01         Appointment of Director. Following the Closing and before
its next annual meeting of stockholders, the Company shall appoint a new
independent director to its board of directors and audit committee in order to
regain compliance with NASDAQ Listing Rule 5605(b)(1) and NASDAQ Listing Rule
5605(c)(2).

 



 28 

 

 

Section 6.02         Taking of Necessary Action. Each of the parties hereto
shall use its commercially reasonable efforts promptly to take or cause to be
taken all action and promptly to do or cause to be done all things necessary,
proper or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement. Without limiting the
foregoing, the Company and Purchaser shall each use its commercially reasonable
efforts to make all filings and obtain all consents of Governmental Authorities
that may be necessary or, in the reasonable opinion of the other parties, as the
case may be, advisable for the consummation of the transactions contemplated by
the Transaction Documents. The Company shall promptly and accurately respond,
and shall use its commercially reasonable efforts to cause its transfer agent to
respond, to reasonable requests for information (which is otherwise not publicly
available) made by Purchaser or its auditors relating to the actual holdings of
Purchaser or its accounts; provided, that the Company shall not be obligated to
provide any such information that could reasonably result in a violation of
applicable Law or conflict with the Company’s insider trading policy or a
confidentiality obligation of the Company. The Company shall use its
commercially reasonable efforts to cause its transfer agent to reasonably
cooperate with Purchaser to ensure that the Shares are validly and effectively
issued to Purchaser and that Purchaser’s ownership of the Shares following the
Closing is accurately reflected on the appropriate books and records of the
Company’s transfer agent.

 

Section 6.03         Supplemental Listing Application. The Company shall file
prior to the Closing a supplemental listing application with the NASDAQ to list
the Shares.

 

Section 6.04         Further Assurances. Following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

Article VII

Indemnification

 

Section 7.01         Survival. Subject to the limitations and other provisions
of this Agreement, the representations, warranties and covenants contained
herein shall survive the Closing and shall remain in full force and effect until
the date that is two (2) years from the Closing Date; provided, that the
representations and warranties in Section 3.17, Section 3.20, Section 3.21,
Section 3.22 and Section 3.27 shall survive for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation or
extension thereof) plus 60 days. All covenants and agreements of the parties
contained herein shall survive the Closing indefinitely or for the period
explicitly specified therein. Notwithstanding the foregoing, any claims asserted
in good faith with reasonable specificity (to the extent known at such time) and
in writing by notice from the non-breaching party to the breaching party prior
to the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.

 



 29 

 

 

Section 7.02         Indemnification By Company. Subject to the other terms and
conditions of this Article VII, the Company shall indemnify and defend each of
Purchaser and its Affiliates and their respective Representatives (collectively,
the “Purchaser Indemnitees”) against, and shall hold each of them harmless from
and against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Purchaser Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of the Company contained in this Agreement or in any certificate or
instrument delivered by or on behalf of the Company pursuant to this Agreement;
or

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Company pursuant to this Agreement.

 

The indemnity contained in this Section 7.02 shall not apply to amounts paid in
settlement of any Loss if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld,
delayed or conditioned. Notwithstanding the foregoing sentence, if at any time
any Purchaser Indemnitee shall have requested the Company to reimburse such
Purchaser Indemnitee for any Loss as contemplated by this Section 7.02, the
Company agrees that it shall be liable for any settlement of Loss effected
without its written consent if (i) such settlement is entered into more than 60
days after receipt by the Company of the aforesaid request and (ii) the Company
shall not have reimbursed the Purchaser Indemnitee in accordance with such
request or disputed in good faith the Purchaser Indemnitee’s entitlement to such
reimbursement prior to the date of such settlement.

 

Section 7.03         Payments. Once a Loss is agreed to by the Company or
finally adjudicated to be payable pursuant to this Article VII, the Company
shall satisfy its obligations within fifteen (15) Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds. The
parties hereto agree that should the Company not make full payment of any such
obligations within such fifteen (15)-Business Day period, any amount payable
shall accrue interest from and including the date of agreement of the Company or
final, non-appealable adjudication to the date such payment has been made at a
rate of 18% per annum. Such interest shall be calculated daily on the basis of a
365-day year and the actual number of days elapsed.

 

Section 7.04         Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.

 

Section 7.05         Effect of Investigation. Neither the representations,
warranties and covenants of the Company, nor the right to indemnification of any
Purchaser Indemnitee making a claim under this Article VII with respect thereto,
shall be affected or deemed waived by reason of any investigation made by or on
behalf of a Purchaser Indemnitee (including by any of its Representatives) or by
reason of the fact that a Purchaser Indemnitee or any of its Representatives
knew or should have known that any such representation or warranty is, was or
might be inaccurate or by reason of a Purchaser Indemnitee’s waiver of any
condition set forth in Section 5.02.

 



 30 

 

 

Section 7.06         Exclusive Remedies. Subject to Section 8.12, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity or
willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VII. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Article VII. Nothing in this
Section 7.06 shall limit any Person’s right to seek and obtain any equitable
relief to which any Person shall be entitled or to seek any remedy on account of
any party’s fraudulent, criminal or intentional misconduct.

 

Article VIII

Miscellaneous

 

Section 8.01         Expenses. Except as otherwise expressly provided herein,
all costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

Section 8.02         Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 8.02):

 



 31 

 

 

If to the Company:

1010 Atlantic Avenue
Alameda, California 94501

E-mail: Steve.Clarke@aquametals.com

Attention: Stephen R. Clarke

    with a copy to:

Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612

Facsimile: (949) 732-6501

E-mail: donahued@gtlaw.com

Attention: Daniel K. Donahue, Esq.

    If to Purchaser:

12770 Merit Drive, Suite 1000
Dallas, Texas 75251

Facsimile: (972) 455-6051

E-mail: kelvin.sellers@ibsa.com

Attention: Kelvin F. Sellers

    with a copy to:

Thompson & Knight LLP
1722 Routh Street, Suite 1500
Dallas, Texas 75201

Facsimile: (214) 999-1567

E-mail: wesley.williams@tklaw.com

Attention: Wesley P. Williams

 

Section 8.03         Interpretation. For purposes of this Agreement, (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 



 32 

 

 

Section 8.04         Removal of Legend. The Company, at its sole cost, shall
remove the legend described in Section 4.05 (or instruct its transfer agent to
so remove such legend) from the certificates evidencing the Shares issued and
sold to Purchaser pursuant to this Agreement if (A) such Shares are sold
pursuant to an effective registration statement under the Securities Act, (B)
such Shares are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (C) such Shares are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to such securities and without volume or manner of sale
restrictions. In connection with a sale of the Shares by Purchaser in reliance
on Rule 144, Purchaser or its broker shall deliver to the transfer agent and the
Company a customary broker representation letter providing to the transfer agent
and the Company any information the Company deems reasonably necessary to
determine that the sale of the Shares is made in compliance with Rule 144,
including, where and as may be appropriate, a certification that the Purchaser
is not an Affiliate of the Company and regarding the length of time the Shares
have been held. Upon receipt of such representation letter, the Company shall
promptly direct its transfer agent to remove the legend referred to in Section
4.05 within two (2) Business Days from the appropriate book-entry accounts
maintained by the transfer agent, and the Company shall bear all costs
associated therewith. If Purchaser is not an Affiliate of the Company and has
held the Shares for at least one year, if the book-entry account of such Shares
still bears the legend referred to in Section 4.05, the Company agrees, upon
request of Purchaser, to take all steps necessary to effect the removal of the
legend described in Section 4.05 within two (2) Business Days from the
appropriate book-entry accounts maintained by the transfer agent, and the
Company shall bear all costs associated therewith, regardless of whether the
request is made in connection with a sale or otherwise, so long as Purchaser
provides to the Company any information the Company deems reasonably necessary
to determine that the legend is no longer required under the Securities Act or
applicable state laws, including (if there is no such registration statement),
where and as may be appropriate, a certification that the holder is not an
Affiliate of the Company and regarding the length of time the Shares have been
held. The date by which such legend is so required to be removed pursuant to
this Section 8.04 is referred to herein as the “Required Legend Removal Date.”

 

Section 8.05         Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 8.06         Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 



 33 

 

 

Section 8.07         Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 

Section 8.08         Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed; provided, that
prior to the Closing Date, Purchaser may, without the prior written consent of
the Company, assign all or any portion of its rights under this Agreement to one
or more of its direct or indirect wholly-owned subsidiaries. No assignment shall
relieve the assigning party of any of its obligations hereunder.

 

Section 8.09         No Third-party Beneficiaries. Except as provided in Article
VII, this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 8.10         Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 



 34 

 

 

Section 8.11         Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule.

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF TEXAS IN EACH CASE LOCATED IN THE CITY
OF DALLAS AND COUNTY OF DALLAS, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.10(c).

 

Section 8.12         Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 



 35 

 

 

Section 8.13         Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

Section 8.14         Termination.

 

(a)          Notwithstanding anything herein to the contrary, this Agreement may
be terminated at any time at or prior to the Closing by Purchaser (with respect
to Purchaser only), upon a breach in any material respect by the Company of any
covenant or agreement set forth in this Agreement.

 

(b)          Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate at any time at or prior to the Closing if a
statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal.

 

(c)          In the event of the termination of this Agreement as provided in
this Section 8.14, this Agreement shall forthwith become null and void. In the
event of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Article VI of this Agreement.

 

Section 8.15         Recapitalization, Exchange, Etc. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to any
and all equity interests of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) that may
be issued in respect of, in exchange for or in substitution of, the Shares, and
shall be appropriately adjusted for combinations, unit splits, recapitalizations
and the like occurring after the date of this Agreement.

 



 36 

 

 

Section 8.16         Failure to Timely Deliver; Buy-In. If the Company
improperly fails to remove the legend referred to in Section 4.05 by the
Required Legend Removal Date and if on or after the Business Day immediately
following the Required Legend Removal Date the Purchaser (or any other Person in
respect, or on behalf, of Purchaser) purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of all or any portion of the number of shares of Common Stock, or a
sale of a number of shares of Common Stock equal to all or any portion of the
number of shares of Common Stock, that such Purchaser so anticipated receiving
from the Company without any restrictive legend, then, in addition to all other
remedies available to such Purchaser, the Company shall, within five (5)
Business Days after such Purchaser’s request and in such Purchaser’s sole
discretion, either (x) pay cash to such Purchaser in an amount equal to such
Purchaser’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”), at which point the Company’s obligation to so deliver such
certificate or credit such Purchaser’s balance account shall terminate and such
shares shall be cancelled, or (y) promptly honor its obligation to remove the
legend referred to in Section 4.05 from such number of shares of Common Stock
that would have been so delivered if the Company timely complied with its
obligations hereunder and pay cash to such Purchaser in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
Shares that the Company was required to deliver to such Purchaser by the
Required Legend Removal Date multiplied by (B) the lowest closing sale price of
the Common Stock on any Business Day during the period commencing on the date of
the delivery by such Purchaser to the Company of the applicable Shares and
ending on the date of such delivery and payment under this clause (y).

 

[SIGNATURE PAGE FOLLOWS]

 



 37 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  COMPANY:       AQUA METALS, INC.       By: /s/ Stephen R. Clarke   Title:
  CEO       PURCHASER:       Interstate Emerging Investments, LLC       By:
Interstate Batteries, Inc.,   its sole member       By: William McDade   Title:
  CFO

 

Signature Page to

Stock Purchase Agreement

 



 

 